Per Curiam,
We are not convinced that there was any error in entering judgment against the defendant for want of a sufficient affidavit. *378In view of the nature of the business relation that existed between the legal plaintiff and the defendant as partners, etc., and the circumstances which led to the execution of the agreement on which this action is based, the averments relied on by the defendant are too vague and indefinite to have justified the court in sending the case to a jury.
Judgment affirmed.